Citation Nr: 1454205	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for impotency/erectile dysfunction, to include as secondary to service-connected gunshot wound to the abdomen with injury to the small bowel and colon and/or spastic bladder due to gunshot wound, and/or medications taken for service-connected disabilities.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux and hiatal hernia, to include as secondary to service-connected gunshot wound to the abdomen with injury to the small bowel and colon, and/or medications taken for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1986.  He had subsequent service in the Arkansas Army National Guard from January 1989 to January 1990, which included a period of active duty and active duty for training from June 17, 1989 to July 1, 1989, and a period of inactive duty for training from October 10, 1989 to January 25, 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction of this appeal has since been transferred to the RO in Atlanta, Georgia.  In June 2013, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Little Rock RO.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic files located on the Veterans Benefit Management System (VBMS) and Virtual VA that have been reviewed in connection with the Veteran's appeal.  Notably, Virtual VA contains VA treatment records dated from May 2010 to February 2014, and November 2013, December 2013, January 2014, and February 2014 VA examinations/opinions, which were considered by the Agency of Original Jurisdiction (AOJ) in the March 2014 supplemental statement of the case, which is also located on Virtual VA.  

Finally, in October 2014, the Veteran's representative submitted a statement which raised the following issues: request to reopen a claim of service connection for coronary artery disease (now claimed as secondary to service-connected posttraumatic stress disorder (PTSD)) and a claim of service connection for sleep apnea, entitlement to service connection for degenerative joint disease of the neck and back, entitlement to a rating for a muscle group injury related to the in-service gunshot wound, and entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for all disabilities treated by VA.  While these issues have been raised by the Veteran's representative in an October 2014 Written Brief Presentation, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Additionally, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction, in June 2013, the Board remanded the claims on appeal for additional development.  In this regard, the Board specifically requested that the AOJ afford the Veteran a VA examination to determine the likelihood that his current impotency/erectile dysfunction and gastrointestinal disorder is causally related to service, a service-connected disability, or medications taken for his service-connected disabilities, including the residuals of his gunshot wound and his PTSD.   

In December 2013, a VA medical professional reviewed the claims file and provided a negative opinion regarding a direct relationship between the Veteran's erectile dysfunction and active duty, his service-connected disabilities of GSW to the abdomen and spastic bladder due to GSW, and medications taken for service-connected GSW to the abdomen, spastic bladder, and PTSD.  In providing the opinion regarding secondary service connection, the VA examiner noted the Veteran has overwhelming risk factors for erectile dysfunction, including diabetes mellitus hypertension, prostate cancer, tobacco use, and depression.  In this regard, the Board observes that the Veteran's PTSD is manifested, in part, by depressed mood.  See March 2013 VA mental disorders examination.  She further determined that there was no correlation between abdominal trauma and erectile dysfunction, especially in the absence of nerve damage, and that the Veteran had disc herniation of the lumbar and sacral nerve, which can result in nerve damage to the perineal region.  The examiner stated that, in the presence of the Veteran's overwhelming risk factors, to include depression, tobacco use disorder, age, and side effect of citalopram (which she later noted was used to treat service-connected PTSD), it was less likely than not that the Veteran's chronic use of pain medication caused his erectile dysfunction.  She further indicated that it was her opinion that the Veteran's erectile dysfunction was less likely than not related to the Veteran's service-connected disabilities or medications taken for such disabilities, i.e., citalopram for PTSD and Piroxicam for elbow pain.  

The examiner also concluded that the Veteran's erectile dysfunction was worsened by his nonservice-connected uncontrolled diabetes mellitus, prostate cancer, status post external beam radiation treatment, hypertension, hyperlipidemia, atherosclerotic cardiovascular disease, and depression.  She noted that the absolute prerequisite for penile activity is an adequate arterial inflow to provide a constant source of intracavernosal oxygen and sufficient nitric oxide synthase to generate nitric oxide, and the Veteran has structural and nerve damage.  Therefore, the examiner determined that, although depression and certain medication can cause low libido/erectile dysfunction, the likelihood of the Veteran achieving erection in the absence of PTSD and medication is extremely low.

The rationale provided seems to inherently contradict the conclusion that the Veteran's erectile dysfunction is not caused or aggravated by his PTSD or the medications taken for it.  Specifically, the examiner notes that the Veteran's depression and use of citalopram are risk factors for erectile dysfunction and relies on the presence of such in finding that his erectile dysfunction is not related to his use of pain medication.  Then she finds that his erectile dysfunction is not caused or aggravated by the such disability and medication.  Therefore, the Board finds that an addendum opinion is needed to clarify whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected PTSD and/or the medications taken for it.  

Additionally, the Board notes the VA examiner did not address whether the Veteran's erectile dysfunction is aggravated by his service-connected disabilities of GSW to the abdomen and spastic bladder, and/or medications taken for his service-connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Therefore, an addendum opinion is needed that addresses the aggravation aspect of the Veteran's claim of service connection for erectile dysfunction.

Regarding the Veteran's claim for service connection for a gastrointestinal disorder, the Board notes that a VA medical professional reviewed the record and provided a medical opinion in January 2014 and an addendum opinion in February 2014.  In this regard, VA examiner stated there is no current evidence of gastroesophageal reflux disease (GERD) on multiple studies, including a February 2014 upper gastrointestinal study.  Instead, she rendered a diagnosis of hiatal hernia, which she stated was an anatomical deformity that is mainly congenital and has no correlation to abdominal trauma, surgery, irritable bowel syndrome (IBS) (for which the Veteran is service-connected), or medication use.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  As the January/February 2014 VA examiner raised the issue of whether the Veteran's hiatal hernia is congenital in nature, an addendum opinion should be obtained that addresses the aforementioned inquiries.  Moreover, the examiner failed to address aggravation.  See Allen, supra.  Therefore, an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner provided the December 2013 VA opinion regarding the Veteran's impotency/erectile dysfunction.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the December 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should clarify her opinion regarding whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected PTSD (which includes depressed mood) and/or the medications taken for it, given that she noted (1) the Veteran has overwhelming risk factors for erectile dysfunction, including depression and the use of citalopram (which is used to treat the Veteran's PTSD), (2) that erectile dysfunction is worsened by depression, among other things, and (3) that depression and certain medications can cause low libido/erectile dysfunction.  

(B)  Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected GSW to the abdomen and/or spastic bladder due to GSW? 

(C)  Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by the medications used to treat his service-connected disabilities?

Note: The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In answering (B) and (C), an opinion must be provided with respect to each service-connected disability.

A rationale must be provided for each opinion offered.

2.  Return the claims file to the VA examiner provided the January/February 2014 VA opinion regarding the Veteran's gastrointestinal disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January/February 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Does the Veteran's hiatal hernia constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(i)  If the Veteran's hiatal hernia is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's hiatal hernia is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(B)  If the Veteran's hiatal hernia is not considered a congenital defect or disease, the examiner should indicate whether there is clear and unmistakable evidence that the disorder pre-existed service. 

(i)  If there is clear and unmistakable evidence that hiatal hernia pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  
If there was an increase in the severity of the Veteran's hiatal hernia, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that hiatal hernia pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his in-service 1981 gunshot wound to the abdomen and subsequent treatment.

In offering the aforementioned opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the other medical evidence of record 

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hiatal hernia is caused or aggravated by his service-connected GSW to the abdomen with injury to small bladder and colon, which includes irritable bowel syndrome, and/or spastic bladder due to GSW?

(D)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hiatal hernia is caused or aggravated by the medications used to treat his service-connected disabilities?

Note: The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In answering (C) and (D), an opinion must be provided with respect to each service-connected disability.

A rationale must be provided for each opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


